UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4256


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID LLOYD BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:02-cr-00036-NKM-1)


Submitted:   February 17, 2016               Decided:   June 8, 2016


Before WYNN, DIAZ, and HARRIS, Circuit Judges.


Vacated by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine      Madeleine
Lee, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Roanoke,      Virginia,
for Appellant. Anthony P. Giorno, United States           Attorney,
Heather   Lynn  Carlton,   Assistant   United States      Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      This    appeal     stems    from        the    district     court’s    second

revocation of David Lloyd Brown’s original term of supervised

release.     The district court found that it had jurisdiction in

April 2015 over Brown’s already once-revoked supervised-release

term, even though Brown had completed his revocation sentence

approximately ten months earlier in June 2014.                         Brown argues

that his release term expired upon completion of his revocation

sentence and that because his probation officer petitioned for

revocation in November 2014, the post-expiration petition did

not save the court’s jurisdiction under 18 U.S.C. § 3583(i),

which provides that the court’s revocation power “extends beyond

the   expiration    of   the     term    of    supervised      release . . .      if,

before [the term’s] expiration, a warrant or summons has been

issued.”     For the reasons that follow, we agree.                    Accordingly,

we vacate the district court’s judgment.

                                         I.

      In 2003, Brown pleaded guilty to various federal fraud-

related      charges,    and     was     sentenced        to     100     months    of

imprisonment, followed by five years of supervised release.                       On

October 7, 2009, Brown’s supervised release began.

      In   November     2013,    the    court       revoked    Brown’s   supervised

release for technical release violations and imposed a sentence

of seven months’ imprisonment, to be followed by a new twelve-


                                         2
month term of supervised release.                    While serving his revocation

sentence, Brown was indicted in Charlottesville, Virginia, on

state    drug    charges     in     connection       with      offenses      committed      in

September       and   October      2013,       during    his      original      supervised-

release term.          Brown completed his revocation sentence in June

2014, but he was held on a state detainer pending resolution of

the Commonwealth’s case.

        In November 2014, after Brown pleaded guilty to and was

sentenced       on    the   state       drug   charges,      his    probation        officer

petitioned the district court to revoke the original supervised-

release term for a second time—this time on the basis of the

conduct underlying the state charges.

     Brown       moved      to      dismiss        the     petition       for       lack   of

jurisdiction, claiming that his original supervised release had

expired, and that the sentencing court did not have revocation

power under § 3583(i) because the probation officer failed to

petition for revocation before the release term’s expiration.

Brown also argued that the court did not have jurisdiction to

revoke    the    second     supervised-release             term    (i.e.,     the    twelve-

month term imposed in November 2013) on the basis of conduct

occurring during the original release term.

     The district court held a revocation hearing, in which the

government      clarified        that    it    did   not    seek    revocation       of    the

second supervised-release term, but rather wanted the court to


                                               3
impose additional prison time for the more serious violations

committed during the original release term.                          The district court

agreed      and    concluded       that    it       had    jurisdiction         under      United

States      v.    Winfield,      665 F.3d 107       (4th   Cir.     2012),      to    again

revoke      Brown’s         original    supervised        release.        After       crediting

Brown with seven months already served, the court imposed four

concurrent         fifteen-month        revocation         prison       sentences,         to   be

served consecutively to the state sentence for the drug-related

conduct.          The       district   court    did       not    impose    a    new     term    of

supervised release because the state sentence included a five-

year term of supervised release.

       Brown filed a timely notice of appeal.

                                               II.

       On appeal, Brown challenges the district court’s conclusion

that       it    had    jurisdiction       in    April       2015    to    revoke       Brown’s

supervised release for a second time.                            “We review de novo a

challenge         of    a    district     court’s         jurisdiction         to   rule    upon

alleged violations of supervised release.”                           Winfield, 665 F.3d

at 109.          Brown contends that his original term of supervised

release expired in June 2014, upon the completion of his first

revocation sentence. 1            We agree. 2


       1
       Before the district court, Brown argued that his first
revocation sentence ended in November 2013 when the court first
revoked the original release term, see J.A. 83, but the



                                                4
     In Winfield, we held that a district court’s revocation of

a   supervised-release           term    did   not     conclude    the     court’s

jurisdiction over that release term.              Id. at 112.        We explained

that the court retained jurisdiction “to hold a second violation

hearing       and   impose   a   [new    revocation]    sentence.”       Id.    In

crafting these holdings, we implied that a revoked release term

expires at or around the time that the originally imposed term

would have ended had there not been a revocation.                         Id.; cf.

United States v. Buchanan, 638 F.3d 448, 449, 458 (4th Cir.

2011) (providing that a five-year supervised-release term began

in 1993 and that the defendant, who absconded supervision in

1995,    had    three   years    of     supervision    remaining   when    he   was

apprehended many years later because the defendant’s fugitive

status tolled his supervised release).

     Winfield’s original three-year term of supervised release

began    in    August   2007.      Winfield, 665 F.3d   at   108–09.      His

probation officer petitioned the court for revocation in October

2009 (on the basis of technical release violations) and twice



government does not argue waiver on appeal.       Moreover, this
being a jurisdictional question, we have an obligation to ensure
that the district court’s jurisdiction was proper. E.g., In re
Kirkland, 600 F.3d 310, 314 (4th Cir. 2010).

     2 Brown also argues that the five-month delay between the
filing   of   the   petition  and  the   revocation  hearing  was
unreasonable.    Because we reverse on jurisdictional grounds, we
do not reach this issue.



                                           5
amended the petition before May 2010 (both times on the basis of

substantive         release      violations         for     which      Winfield       had     been

charged in state court).                Id. at 109.         In May 2010, the district

court      held    a    revocation       hearing,         and    the   parties     agreed       to

bifurcated proceedings to allow time for the resolution of the

pending state charges.               Id.        At the May 2010 proceeding, the

court       effectively        revoked     Winfield’s           release    and     imposed      a

twelve-month           revocation   sentence.             Id.    at    109,     111–12.        The

court       held    the    second       hearing      in     September         2010,     revoked

Winfield’s original supervised-release term for a second time,

and imposed another twelve-month revocation sentence. 3                                  Id. at

109.       Notably, the court did not impose a new term of supervised

release to follow the revocation sentences.

       In    holding      that   the     initial      revocation          did   not     end    the

court’s jurisdiction over the release term, we suggested that

(1) the defendant’s supervised release had not expired as of the

first       release       revocation       in       May     2010,      (2) the        probation

officer’s         revocation-petition           amendments        between       October       2009

and    May    2010      were    filed    before      the        original      release     term’s

expiration, and (3) the second revocation hearing in September

       3
       In Winfield, we noted that it was not clear whether the
district court intended the September revocation sentence to run
concurrently or consecutively to the May revocation sentence, or
whether the court intended for the twelve-month sentences to run
concurrently or consecutively with Winfield’s state sentences.
665 F.3d at 109 n.1.



                                                6
2010 fell after the release term’s expiration.                           See id. at 112.

Thus,    Winfield’s         original       release     term     expired      in    or   around

August 2010.

       In light of Winfield, we understand how the district court

arrived at its decision:                   Brown’s original release term would

have expired in October 2014, five years after the imposition of

a   five-year       release       term     in    October      2009.       Because       it   is

undisputed      that     pretrial        detainment      tolls    supervised        release,

United    States      v.    Ides,     624 F.3d 666,     669   (4th    Cir.      2010),

Brown’s pre-trial detainment, beginning in June 2014 after he

completed the revocation sentence, tolled the approximately four

months       remaining       on     his     original       supervised-release            term.

Because the November 2014 revocation petition was filed before

the    expiration      of     the    supervised-release           term,      the    district

court concluded that it had jurisdiction.

       But    the     newly       imposed       period     of    supervised        release—a

circumstance not present in Winfield—changes the analysis.                                   The

parties here agree that in June 2014, upon his release from

federal custody, Brown would have begun to serve his second term

of supervised release (not the remainder of his original release

term—if       one     exists),       and     they      agree     that     the      pre-trial

detainment on the state charges tolled Brown’s second release

term.     See Appellant’s Br. at 12–13; Appellee’s Br. at 9–10 &

n.4;    see    also    18    U.S.C.       § 3624(e)      (“The    term     of     supervised


                                                 7
release     commences     on    the    day          the   person         is    released       from

imprisonment . . . .”).           Indeed,             both    the    district         court    and

government were careful in this case to clarify that the second

revocation applied only to Brown’s original release term—not to

the second, see United States v. Brown, No. 3:02CR00036-1, 2015
WL 1883645, at *1 (W.D. Va. Apr. 24, 2015); J.A. 103; Appellee’s

Br. at 10, which avoided the problem at the center of United

States      v.   Wing,    see    682 F.3d 861,    865       (9th    Cir.        2012)

(concluding that “once a term of supervised release has been

revoked, a later-discovered violation of a condition of that

term cannot form the basis of a revocation of a subsequent term

of supervised release”).

      Had Brown been released—rather than detained—in June 2014,

his   new    twelve-month       term       of       supervised       release         would    have

begun, and the district court would have improperly revoked that

release term in April 2015.                Thus, when a revocation sentence is

to be followed by a new, separate term of supervised release, we

see no meaningful distinction between the defendant’s completion

of the revocation sentence and release from custody, and the

defendant’s       completion          of        the       revocation           sentence        and

subsequent,      unrelated      pre-trial             detainment.              The    pre-trial

detainment’s      legal   significance              operates        on   the    new     term    of

supervised release (so as to toll it) and has nothing to do with




                                                8
the   completed    revocation     sentence—or,   therefore,      the    original

supervised-release term.

       Accordingly,     Brown’s   original    term    of   supervised    release

expired in June 2014 when he completed his revocation sentence,

making the probation officer’s November 2014 petition to revoke

the original release term fall after that term’s expiration.                  As

a result, the district court did not have jurisdiction in April

2015, on the basis of a November 2014 revocation petition, to

revoke Brown’s original term of supervised release and impose a

new revocation sentence.

                                     III.

       For the foregoing reasons, we vacate the district court’s

judgment.     We direct the clerk to issue the mandate forthwith.

We    dispense   with   oral   argument     because    the   facts   and   legal

contentions      are   adequately   presented    in   the    materials     before

this court and argument would not aid the decisional process.



                                                                         VACATED




                                       9